           Case 4:20-cv-00381-KGB Document 8 Filed 01/25/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION
GEORGE GUTHRIE,
ADC# 163208                                                                             PLAINTIFF

v.                               Case No. 4:20-cv-00381-KGB-JTK

DEXTER PAYNE, Director
Arkansas Department of Correction                                                    DEFENDANT

                                              ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 4). On June 1, 2020, Mr. Guthrie filed an objection

and motion requesting to extend the time to pay the $5.00 filing fee (Dkt. No. 5). The Court granted

Mr. Guthrie’s motion on June 18, 2020, and ordered Mr. Guthrie to pay the fee on or before July 1,

2020 (Dkt. No. 6). The Court informed Mr. Guthrie that failure to pay the $5.00 filing fee by July

1, 2020, without cause may result in dismissal of this action without prejudice. July 1, 2020, has

passed, and Mr. Guthrie has not paid the filing fee. Therefore, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects (Dkt. No. 4). This action is dismissed without prejudice.

       It is so ordered this 25th day of January, 2021.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
